DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6 and 10-12, drawn to a tissue holder assembly with a raised surface of the base underling the tissue tray that is circumferentially spaced from the tissue sample entry port.
Group II, claims 13-14 and 17-18, drawn to a tissue holder assembly with an open vaulted compartment shielded from liquid splashing into the storage compartment underlying the tissue sample port.
Group III, claims 19-22, drawn to a tissue holder assembly with a raised fluid removal reservoir.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a base; a cover which removably attaches onto the base, wherein the base and attached cover define an interior, the base having one or more vacuum lumens in communication with the interior via respective vacuum ports in the base; and a tissue tray disposed in the interior, the tissue tray having a plurality of tissue storage compartments, wherein a bottom of the tissue tray comprises a filter material that allows fluid in the respective tissue storage compartments to pass through the filter material, wherein the cover has a tissue sample entry port formed therein and configured to direct severed tissue samples and fluid aspirated therethrough into a respective tissue storage compartment of the tissue tray positioned under the tissue sample entry port when the cover is attached to the base, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Flagle et al (U.S. Patent No. 9,492,130; cited by Applicant).
Flagle discloses a tissue holder assembly configured for receiving and imaging severed tissue samples from a biopsy device (a system for analysis of biopsy samples includes a tissue sample transport mechanism linking a biopsy sample excision tool to a tissue sample holder disposed in a staging area of an analysis unit; Abstract), the tissue holder assembly comprising: a base (specimen holder 242; Figures 4A-5B); a cover (cover 291) which removably attaches onto the base (Figure 4B), wherein the base and attached cover define an interior (Figures 4A-4B), the base having one or more vacuum lumens (outlet port 246) in communication with the interior via respective vacuum ports in the base (Column 7 Lines 44-52); and a tissue tray (tissue accepting slots 243; Figure 5B) disposed in the interior, the tissue tray having a plurality of tissue storage compartments (Column 7 Lines 44-63), wherein a bottom of the tissue tray comprises a filter material that allows fluid in the respective tissue storage compartments to pass through the filter material (Column 8 Lines 5-8), wherein the cover has a tissue sample entry port formed therein (inlet port 245; Figure 4A) and configured to direct severed tissue samples and fluid aspirated therethrough into a respective tissue storage compartment of the tissue tray positioned under the tissue sample entry port when the cover is attached to the base (Figure 4A; Column 7 Lines 44-63).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571)272-2695. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791